DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amendment filed 1/10/2022 is acknowledged.   Claims 1, 4, 7 and 8 have been amended.  Claims 2-3 and 6 have been canceled.  Claims 1, 4-5, 7-8 are pending.  All of the arguments and amendments have been thoroughly reviewed and considered.  
	Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims. 
This action is made Final.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Previous Rejections
The status of the claims are as follows:
(a)	The claim rejection under 35 USC 112(b) or 35 USC 112 (pre-AIA ) second paragraph as being indefinite directed to the claims 1-8 are withdrawn in view of the new ground(s) of rejections necessitated by  Applicant’s amendment of the claims.
(b)	The claim rejection under 35 USC 101 direct to claims 1-8 as being directed to patent ineligible subject matter is withdrawn in view of the new ground(s) of rejections necessitated by Applicant’s amendment of the claims.
(c)	The prior art rejection under 35 USC 102(a)(1) directed to the claim 1 as being unpatentable over Cheng Biao is withdrawn in view of Applicant’s amendment of the claims. The prior art does not teach  a measuring method for a nucleic acid sample which 
(d)	The prior art rejection under 35 USC 102(a)(1) directed to the claims 1-5 and 7-8 as being unpatentable over Kralik et al is withdrawn in view of Applicant’s amendment of the claims. The prior art does not teach  a measuring method for a nucleic acid sample which simultaneously performs a digital PCR and a real-time quantitative PCR to detects the nucleic acid and the steps recited therein.

New Ground(s) of Rejections
THE NEW GROUND(S) OF REJECTIONS WERE NECESSITATED BY APPLICANT’S AMENDMENT OF THE CLAIMS:
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 4-5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claims 1, 4-5, 7 and 8 are indefinite and confusing in the claim 1 because the claims do not provide a clear nexus between the steps such that one can clearly interpret how the claimed invention is actually performed.  The step “directly quantifying the copy 
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1, 4, 5, 7 and 8  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:

(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims recite processes.
With respect to step  (2A)(1) The claims recite an abstract idea of performing calculation steps to obtain values in a qPCR sample.  "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). 
	Mathematical concepts recited in claims 1, 4, 5, 7 and 8 include:
The steps of  “after Cq value of high concentration…. a converting steps performed to obtain the copy number of the high-concentration nucleic acid target” , “wherein a dynamic range is increased to 9 logs after the converting steps”, “wherein a PCR efficiency is obtained by a quantitative PCR reaction curve, and then the converting step is performed, the converting step comprising: adding 1 to the PCR efficiency as a base; subtracting the Cq value of the high-concentration nucleic acid target from a Cq value 20of the low-concentration nucleic acid target to obtain ACq as an exponent; using the base and the exponent for a power operation to obtain a copy number of a nucleic acid target of each of the reaction wells; and multiplying the copy number of the nucleic acid target 
Claim 7: “wherein when all of the reaction wells demonstrate positive responses to a nucleic acid target, the nucleic acid target 10is the high-concentration nucleic acid target” (mental step or observation).
Claim 8: “wherein  when not all of the reaction wells demonstrate a positive response to a nuclei acid, the nucleic acid target is the low concentration nucleic acid target” (mental step or observation).
	Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas because the read on both mathematical concepts and mental steps and/or observations.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
The claim 1 from which the claims depends recite the following: “A measuring method for a nucleic acid sample which simultaneously performs a digital and a quantitative PCR to detect the nucleic acid sample with a high concentration nucleic acid 
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).   The claims do not convey an integration of the mathematical steps into a practical application because the use the math only to do more math. 
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claims 1, 4 and 5: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  The prior art, Wang 
	Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	The elements of the claims have been considered individually and as a whole.  Combining data gathering qPCR steps to mathematical normalization, or mathematical calculations related to efficiency, linearity and copy number do not rise to the level of 
Prior art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pavsic et al (Anal. Bioanal. Chem., 408: 107-121, 2016) teach assessment of real-time PCR and different digital PCR platforms for DNA quantification.   The references teaches direct comparison between two digital PCR platforms (QX200 system and 12.765 array) and real-time qPCR and a 37 K array digital PCR system using the same DNA material in order to estimate copy number (see entire reference).  Conclusion
8.	 No claims are allowed.    Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637